Case 1:19-cv-09439-PKC Document 250-5 Filed 07/01/20 Page 1 of 11




                Exhibit E
Case 1:19-cv-09439-PKC Document 250-5 Filed 07/01/20 Page 2 of 11




        Exhibit 10
       Case 1:19-cv-09439-PKC Document 250-5 Filed 07/01/20 Page 3 of 11



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------x
SECURITIES AND EXCHANGE COMMISSION, :
                                     :                   19 Civ. 9439 (PKC)
                         Plaintiff,  :
                                     :                   ECF Case
               -against-             :
                                     :
TELEGRAM GROUP INC. and TON ISSUER   :
INC.,                                :
                                     :
                         Defendants. :
------------------------------------x

        DEFENDANTS’ SUPPLEMENTAL RESPONSES AND OBJECTIONS TO
               PLAINTIFF’S FIRST SET OF INTERROGATORIES

               Pursuant to Rule 26 of the Federal Rules of Civil Procedure and the Local Civil

Rules for the Southern District of New York (“Local Rules”), Defendants Telegram Group Inc.

and TON Issuer Inc (collectively, “Telegram” or “Defendants”), by and through their

undersigned counsel, hereby supplement their previous responses and objections to Plaintiff’s

First Set of Interrogatories to Defendants, dated November 1, 2019, and propounded by Plaintiff

United States Securities and Exchange Commission (“Plaintiff” or the “SEC”) in the above-

captioned case (“Action”). Defendants hereby incorporate by reference their previous general

responses and objections, objections to definitions and instructions, and specific responses and

objections (not herein modified), dated November 22, 2019.
       Case 1:19-cv-09439-PKC Document 250-5 Filed 07/01/20 Page 4 of 11



              SPECIFIC SUPPLEMENTAL RESPONSES AND OBJECTIONS

INTERROGATORY NO. 5:

               Describe the stage of development of all Applications.

SUPPLEMENTAL RESPONSE TO INTERROGATORY NO. 5:

        Defendants repeat their previous responses and objections to Interrogatory No. 5, and

hereby supplement their previous responses with the following additional information based

upon their reasonably diligent investigation to date. Without making any representations as to

the accuracy or completeness of the following, Defendants refer Plaintiff to the below additional

public reports, websites and other resources for additional information regarding the

development or potential development of applications and uses for Grams and the TON

Blockchain:

 Name                 Developer        Notes Based on Third             Link(s)
                                       Party Description

 School register      Andrei           Project implements a             https://github.com/ftkvyn/
 project              Marchenko        register for giving grades       ton-register
                                       to students in a school or
                                       university

 Goods purchasing Andrei               Project creates an               https://github.com/ftkvyn/
 ecosystem project Marchenko           ecosystem for selling and        ton-goods
                                       purchasing goods on TON
                                       blockchain

 TON Auction          Denis Olshin     Multi-purpose smart-             https://github.com/deNUL
                                       contract for TON                 L/ton-auction
                                       blockchain implementing
                                       both an auction system and
                                       a shop

 TRC20 Token          Github user      A standard interface for         https://github.com/cod1ng
                                       tokens in TON (like              -studio/TRC20
                                       ERC20 in Etherium)               https://tontalk.org/threads/
                                                                        184/



                                                2
      Case 1:19-cv-09439-PKC Document 250-5 Filed 07/01/20 Page 5 of 11



Name                 Developer      Notes Based on Third           Link(s)
                                    Party Description

TON Lotto            @combot /      Lottery bot for TON testnet https://tontalk.org/threads/
                     TON.sh         implemented as a Telegram 156/
                                    bot that interacts with the
                                    TON smart contract

The Chat Game        EmelyanenkoK RPG game with random             https://ton.sh/e/tcg
                                  items drop based on              https://github.com/Emelya
                                  activity in chat rooms           nenkoK/TheChatGame

OracleHub            EmelyanenkoK Data provider platform that      https://github.com/Emelya
                                  aims to create transparent       nenkoK/OracleHub
                                  registry of independent
                                  oracles

TON Mixer            @dkaraush      Project tries to transfer      https://tonweb.site/-
                                    Grams through mixer            1:2bcc9840e7b9ec6b77fe
                                    nodes so they cannot be        3543b4eefbf3ba6c69fd98f
                                    tracked in the open            362b3d3b2f4b752adb5e8/
                                    network                        index.html
                                                                   https://github.com/dkaraus
                                                                   h/ton-mixer

dApp for TON         BUTTON         Project allows anyone to       https://github.com/button-
that allows          Wallet team    create delegation pool and     tech/ton-delegation-pool
delegation of                       become validator; allows
GRAMs to                            anyone to earn interest by
validators in non-                  delegating Grams to
custodial way                       potential Validators. (Risks
                                    will be handled by
                                    reputation system and
                                    security deposits); non-
                                    custodial web-based
                                    solution

TON                  Github user    Implements a fully             https://github.com/cod1ng
Decentralized                       decentralized exchange         -studio/ton-exchange
Exchange                            with the support of the
                                    exchange of grams, extra
                                    currencies and TRC20
                                    tokens




                                            3
     Case 1:19-cv-09439-PKC Document 250-5 Filed 07/01/20 Page 6 of 11



Name               Developer       Notes Based on Third           Link(s)
                                   Party Description

A Charity          Github user     Implements simple              https://github.com/dblokhi
Foundation TON                     Foundation model where         n/ton-charity-foundation
Smart Contract                     each incoming payment
                                   will be multiplied by
                                   specified campaign factor
                                   and sent to the destination

Smart contract     Github user     Lottery smart contract         https://github.com/Arseny
lottery                            where players buy any of       271/tonGame
                                   64 squares (or several),
                                   after a while the smart
                                   contract sets a win amount
                                   for each square

Ring signature     Github user     Smart contract that can        https://github.com/adorias
based mixer                        help obfuscates Grams          oft/ton_payment_mixer
contract

Pool TON           vanasprin and   Allows to pool user funds    https://github.com/vanaspr
Service            alexhol         in the TON blockchain        in/pool_ton
                                   network for some specific
                                   purpose and the subsequent
                                   proportional distribution of
                                   the funds (if necessary)

TON Staking        Eugene          Fully decentralized            https://github.com/koinov/
Solutions          Koinov          solution based on mutual       ton-staking
                                   mistrust principle at the
                                   crossroad of blockchain,
                                   finance and security

ICO smart          Github user     Allows user to conduct a       https://github.com/plexar8
contract                           fundraising event for the      8/ico
                                   initial coin offer (ICO) for
                                   various projects

Dota2 auto chess   Github user     Project uses TON as a          https://github.com/KStasi/
                                   payment system and trust       Ton-Dich5
                                   source for a popular game,
                                   Dota2 Autochess




                                            4
     Case 1:19-cv-09439-PKC Document 250-5 Filed 07/01/20 Page 7 of 11



Name                Developer        Notes Based on Third           Link(s)
                                     Party Description

TON Web             @dkaraush        A website portal for TON       https://tonweb.site/-
                                                                    1:d9bb6fde2410a2445f4e
                                                                    213013f5a0ac584a580a67
                                                                    478fa2992be4bae24c3079
                                                                    /index.html

Fungible token      Github user      Fungible token smart           https://github.com/adorias
smart contract                       contract                       oft/ton_fungible_token

messenger           Github user      Messenger for TON              https://github.com/AlexG
                                                                    or-dev/messenger

contract_manager    Github user      Manager contracts for ton      https://github.com/AlexG
                                     blockchain                     or-dev/contract_manager

A gambling          Denis Olshin     Smart-contract for TON         https://github.com/deNUL
smartcontract for                    blockchain implements a        L/ton-gamble
Telegram Open                        platform for different
Network (TON)                        gambling activities (such
                                     as lotteries or card games)

Lottery "3 of 13"   Github user      Lottery smart contract         https://github.com/aluneg
smart-contract                                                      ov/ton-contest-2

MadelineTon.js      Daniil Gentili   Pure JS client-side            https://github.com/danog/
                                     implementation of the          madelineTon.js
                                     Telegram TON blockchain
                                     protocol

TON freestyle       Github user      Tools for creating freestyle   https://github.com/Skydev
                                     smart contracts                0h/ton-freestyle

Ton (Gram)          2masternodes     Validation aggregator          https://2masternodes.com/
Validator Staking                                                   ton-validator-pool
Pool

Xeus-Fift           Github user      Jupyter kernels for Fift,      https://github.com/atomex
                                     FunC and TVM assembler         -me/xeus-fift
                                                                    https://tontalk.org/threads/
                                                                    158/




                                             5
       Case 1:19-cv-09439-PKC Document 250-5 Filed 07/01/20 Page 8 of 11



 Name                 Developer         Notes Based on Third            Link(s)
                                        Party Description

 TON Labs Cloud       TON Labs          Public cloud providing          https://eu-central-
                                        access to testnet               1.large.testnet.ton.dev/gra
                                                                        phql
                                                                        https://tontalk.org/threads/
                                                                        149/
                                                                        https://decrypt.co/12531/t
                                                                        elegrams-sec-battle-hasnt-
                                                                        stopped-ton-labs-pressing-
                                                                        ahead



INTERROGATORY NO. 7:

               Identify all steps you took to determine whether any initial purchaser of Grams
acquired or had acquired Grams for him, her, or itself, or for other persons.

SUPPLEMENTAL RESPONSE TO INTERROGATORY NO. 7:

        Defendants repeat their previous responses and objections to Interrogatory No. 7, and

hereby supplement the last paragraph of their response to this Interrogatory based upon their

reasonably diligent investigation to date.

        Defendants further respond that, from time to time, they have inquired as to

whether certain private purchasers had agreed to transfer or sell their interests in Grams, and, in

some instances, sought assurances that no transfers or sales had or would take place, advised the

purchasers not to make such transfers or sales, and/or canceled the relevant Purchase

Agreements. For example, on February 15, 2018, Ilya Perekopsky reached out to Kelvin Wu of

AID Capital Partners II Limited (“AID”) stating that an article reporting that AID was reselling

Grams raised “concern[s].” Mr. Perekopsky requested that AID confirm whether the statements

in the article were false and reaffirm its representations under the Purchase Agreement that AID

will not transfer any interest in its rights to receive Grams. In response, AID confirmed that the



                                                 6
       Case 1:19-cv-09439-PKC Document 250-5 Filed 07/01/20 Page 9 of 11



article was false and reaffirmed its continued compliance with the terms of its Purchase

Agreement. See TLGRM-008-00003269; Parekh Dep. Tr. at 75:9- 76:8, 88:23-89:15.

       As another example, on March 7, 2018, Ilya Perekopsky spoke with Turiya Ventures Ltd.

(“Turiya”) regarding whether Turiya had entered into an agreement for an impermissible transfer

of interests in Grams. Turiya stated that pursuant to counsel’s and Telegram’s instructions

prohibiting the transfer, it did not, and would not, pursue a transfer. See TG-007-00000689;

Perekopsky Dep. Tr. at 194:13-196:12. Additionally, on August 20, 2018, Turiya requested

permission to assign part of its interests under its Purchase Agreements to a third party.

Telegram declined Turiya’s request and stated that such an assignment and amendment to its

Purchase Agreements was impermissible. See TLGRM-008-00015344; Parekh Dep. Tr. at

83:23-84:6.

       As another example, on May 24, 2019, a foreign investor informed Telegram that they

received an offer to purchase Grams from another investor called New Technology Fund SPC

Limited (“NT Fund”) (a.k.a. ATON CryptoTech Fund SPC Limited). Ilya Perekopsky reached

out to NT Fund and requested that the company address these allegations and affirm that they

were not in breach of their Purchase Agreement. NT Fund denied the allegations and confirmed

that it was not engaged in any activities that would constitute a breach of its Purchase

Agreement. See Perekopsky Dep. Tr. at 224:2-227:11; TLGRM-012-00015898.

       As another example, on June 7, 2018, Landmark Asia requested Telegram’s permission

to pay for its right to receive Grams via an assignment of its Purchase Agreement to Bank to the

Future. Under this proposed arrangement, Bank to the Future would subsequently pay the

purchase amount to Telegram and transfer any Grams to Landmark Asia once they were issued.

See TLGRM-011-00018740. Telegram advised Landmark Asia that the proposed structure was



                                                 7
       Case 1:19-cv-09439-PKC Document 250-5 Filed 07/01/20 Page 10 of 11



not permissible because it would violate the representations and provisions in the Purchase

Agreement, and denied the request. Additionally, on April 14, 2018, Telegram became aware of

facts indicating that Bank to the Future was running an online syndicate to invest in TON.

Telegram investigated this information and rejected Bank to the Future’s investment for Round

Two of the Private Placement. See TG-005-00006846; Parekh Dep. Tr. at 205:16- 208:13.

         As another example, in February 2018, Telegram became aware of facts indicating that

VY TON had failed to disclose the fact that it was a Special Purpose Vehicle that solicited funds

for investment in the Private Placement and was therefore in breach of its Purchase Agreement.

Based upon its investigation, Telegram terminated VY TON’s Purchase Agreement.

         As another example, in June 2018, Telegram became aware of facts indicating that John

Hyman may have been in breach of his Purchase Agreement by failing to disclose the source of

funds for his investment. Following its investigation into the matter and discussions with Mr.

Hyman, Telegram terminated Mr. Hyman’s Purchase Agreement. See Perekopsky Dep. Tr. at

208:9-211:25; TLGRM-008-00024565.

         As another example, Telegram also received requests to transfer Purchase Agreements by

Altshuler Shaham Horizon Ltd. and D&P Corporate Finance Advisors Limited, both of which

Telegram declined. See Parekh Dep. Tr. at 86:7- 88:5.

         Telegram also is currently investigating and considering certain other instances relating

to proposed or potential transfers of certain purchasers’ interests in Grams and/or their Purchase

Agreements. These purchasers include Lamesa, Foresight Asset Investments, and Blockchain

Investment Management. See Parekh Dep. Tr. at 87:5 – 88:6.1



1
         Defendants have not disclosed the names of certain foreign individuals in this response due to foreign law
data privacy concerns, but remain willing to meet and confer on the issue if necessary.


                                                         8
     Case 1:19-cv-09439-PKC Document 250-5 Filed 07/01/20 Page 11 of 11



Dated: New York, New York
       January 2, 2020

                                         /s/ Alexander C. Drylewski
                                         George A. Zimmerman
                                         Scott D. Musoff
                                         Alexander C. Drylewski
                                         Christopher P. Malloy
                                         SKADDEN, ARPS, SLATE,
                                          MEAGHER & FLOM LLP
                                         Four Times Square
                                         New York, New York 10036
                                         Phone: (212) 735-3000

                                         Attorneys for Defendants




                                     9
